Spencer, J.
The district attorney of the First District, filed in the Superior Criminal Court, in due form, an information against the defendant for “ breaking and entering a store in the night time with intent to steal.” Defendant was tried and convicted of said crime, and after motion in arrest was overruled,’ was sentenced to five years at hard laboi. lie appeals and relies solely upon his said motion in arrest of judgment, which' is, that by. the Fifth Amendment to the Constitution of the United States it is provided, that no person shall *70beheld to answer for a capital or infamous crime, unless on the presentment or indictment of a grand j ury.
His counsel admits that Art. G of the Constitution of Louisiana authorizes prosecutions, in cases like the present, by information; but contends that the State Constitution is in conflict with the Federal and must yield.
It is only necessary to say that it is now considered elementary that the said provision in the Constitution of the United States refers to and governs only proceedings in the Federal courts.

Judgment affirmed.